IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,155-03




EX PARTE CRAIG SHELY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 8-CR-1147-B IN THE 73,155-03 DISTRICT COURT
FROM NUECES COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered an open plea of gulity to
possession of cocaine and was sentenced to thirty years’ imprisonment. 
            In this habeas application, Applicant alleged that his guilty plea was not knowingly and
voluntarily entered, and that he received ineffective assistance of trial counsel.  On June 24, 2010,
the trial court adopted the State’s proposed findings of fact and conclusions of law.   The trial court
recommended that relief be denied.
            This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding #6.  Based upon the trial
court's findings and conclusions and our own review, we deny relief.
 
 
Filed: September 8, 2010
Do not publish